Citation Nr: 0406980	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  03-10 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a left knee meniscectomy with slight lateral and 
anteroposterior instability, to include whether the veteran 
is entitled to restoration of a 20 percent rating.

2.  Entitlement to an increased rating for lumbar disc 
disease with L5 radiculopathy, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

The claim for entitlement to an increased rating for lumbar 
disc disease with L5 radiculopathy is the subject of a remand 
section of this decision.  


FINDINGS OF FACT

1.  The veteran had a 20 percent rating for impairment of the 
left knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for 
more than 20 years prior to the February 2003 rating action.

2.  The medical evidence does not indicate that the veteran 
experiences more than moderate recurrent subluxation or 
lateral instability of the left knee.


CONCLUSIONS OF LAW

1.  The 20 percent evaluation for left knee meniscectomy with 
slight lateral and anteroposterior instability is restored.  
38 C.F.R. §3.951(b) (2003).

2.  The schedular criteria for an evaluation greater than 20 
percent for left knee meniscectomy with slight lateral and 
anteroposterior instability have not been met.  38 U.S.C.A. § 
1155 (West 2002);  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and his representative, if represented, 
of all information and evidence needed to substantiate and 
complete a claim.  38 U.S.C. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The rating action, the statement of the case, and a VA notice 
letter sent to the veteran in August 2002, informed the 
veteran of the information and evidence needed to support his 
increased rating claim, the applicable law, and the 
development responsibilities and activities of the VA and the 
veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Hence, the VA's notification requirements have been 
met, and the VA has no outstanding duty to inform.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran 
was provided a VA examination October 2002.  There is no 
indication that there exists any obtainable evidence which 
has a bearing on the increased rating claim which has not 
been obtained. 

The August 2002 VA notice letter instructed the veteran to 
submit additional evidence and information within 60 days.  
In legislation enacted on December 16, 2003, Congress amended 
38 U.S.C.A. § 5103(b) to allow VA to adjudicate a claim for 
VA benefits before expiration of the one-year period provided 
in the statute.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. § 5103(b)).  The amendment to the 
statute is effective November 9, 2000, the date of enactment 
of the VCAA.  The December 2003 amendment supersedes the 
holding by the Federal Circuit in Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), that a claim for VA benefits could not 
be denied until one year had expired after notice to the 
claimant of the evidence needed to substantiate the claim.  
Accordingly, the Board may now consider the veteran's 
increased rating claim even though the veteran was originally 
advised that he had 60 days to submit additional evidence. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
increased rating claim has been consistent with the 
provisions of the new law.  Under these circumstances, the 
Board can identify no further development that would avail 
the appellant or aid the Board's inquiry.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  In light of the 
above, there is no prejudice to the appellant in proceeding 
to consider the matters before the Board.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

With respect to the veteran's claim that he is entitled to 
restoration of a 20 percent rating for his left knee 
instability disability, due to the favorable outcome of this 
claim, there is no prejudice to the appellant in considering 
this claim at this time and there is no need to discuss the 
VCAA with respect to this claim.  See Bernard.

The record reveals that the veteran was granted service 
connection and a 10 percent rating for left knee meniscectomy 
by rating action in June 1976.  By rating action in January 
1978, the veteran's disability was described as left knee 
meniscectomy with positive lateral mobility and he was 
assigned a 20 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5259-5257.  The 20 percent rating was 
effective from October 1977.  A January 1993 rating action 
continued the 20 percent rating, and indicates that the 
veteran's left knee diagnostic code had been changed to 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5257.

In May 2002, submitted a claim for an increased rating for 
his left knee disability.  At that time, the veteran 
continued to have a 20 percent rating in effect for his left 
knee disability under Diagnostic Code 5299-5257.

By rating action in February 2003, the RO determined that the 
veteran was entitled to a separate 20 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5260, for traumatic 
arthritis of the left knee.  However, this February 2003 
rating action also determined that the veteran was only 
entitled to a 10 percent rating for instability of the knee, 
and reduced the veteran's rating under Diagnostic Code 5257 
from 20 percent to 10 percent.

A disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for 
compensation purposes will not be reduced to less than such 
evaluation except upon a showing that such rating was based 
on fraud.  38 C.F.R. § 3.951(b).

The Board recognizes that the effect of the February 2003 
rating decision was to provide the veteran additional 
benefits for his left knee disability.  This rating action 
provided the veteran both a 10 percent rating and a separate 
20 percent rating for his left knee disability, as opposed to 
the single 20 percent disability rating he had for his left 
knee disability prior to that decision.  Regardless, the fact 
remains that at the time of the February 2003 rating decision 
the veteran had had a 20 percent rating in effect under 
Diagnostic Code 5257 for more than 24 years.  The original 
assignment of a 20 percent rating for the veteran's left knee 
disability was not based on fraud.  Accordingly, the 
veteran's 20 percent rating under Diagnostic Code is 
protected under 38 C.F.R. § 3.951(b), and restoration of the 
20 percent rating is warranted.

On VA examination in October 2002, it was noted that the 
veteran had a left knee meniscectomy in 1971.  It was 
indicated that the veteran wore a brace on the left knee.  He 
reported that he was functioning on the job.  The veteran 
reported some pain and stiffness, slight swelling, and some 
fatigability.  He stated that his left knee felt unsteady, as 
if it wanted to give out on him.  The veteran reported that 
prolonged standing and prolonged use bothered and aggravated 
his left knee.  

Examination revealed that the veteran ambulated without aids 
or assistance.  Removal of the knee brace from the left knee 
revealed a well-healed lateral scar.  There was tenderness, 
soreness, and pain to palpation.  There was pain with motion.  
Motion was from about five degrees of hyperextension to 130 
degrees of flexion, with pain and crepitation and popping 
noted with motion.  There was no effusion of the left knee.  
There was a little bit of lateral joint line tenderness of 
the left knee.  The knee was stable to medial testing, just 
slightly loose to lateral testing, and only slightly loose to 
anteroposterior testing.  No gross instability was, noted and 
McMurray's test was negative.  The final diagnosis was 
residual postoperative meniscectomy of the left knee, with 
arthritis.

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2 (2003)), the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As noted above, the veteran has a protected 20 percent rating 
for impairment of the left knee due to recurrent subluxation 
or lateral instability.  (In fact, it is almost certainly 
within the scope of the protective provisions of 38 C.F.R. § 
3.344 as well.)  Diagnostic Code 5257, provides that slight 
impairment warrants a 10 percent evaluation, a 20 percent 
evaluation requires moderate knee impairment, and a 30 
percent evaluation requires severe knee impairment.  Thus, 
for the veteran to warrant a higher evaluation under 
Diagnostic Code 5257, the evidence must demonstrate severe 
left knee impairment.  While the veteran has reported pain, 
stiffness, and unsteadiness of the left knee, the October 
2002 VA examiner noted that the veteran had only slightly 
loose lateral and anteroposterior testing.  The examiner 
stated that the veteran's left knee was stable to medial 
testing, and no gross instability was noted.  This evidence 
indicates that the veteran has no more than moderate 
impairment due to subluxation or lateral instability.  



ORDER

The rating of 20 percent for left knee meniscectomy with 
slight lateral and anteroposterior instability is restored, 
effective May 31, 2002, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

The claim for entitlement to an increased rating for lumbar 
disc disease, with L5 radiculopathy, is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.

The veteran seeks a rating in excess of 20 percent for his 
lumbar spine disability.  It is noted that there was recently 
a change in the law during the pendency of this appeal.  In 
September 2003, the schedule of ratings for musculoskeletal 
system with regard to diseases and injuries of the spine was 
amended.  As these diagnostic codes (DC 5235 to 5243) could 
be applicable to the veteran's service-connected back 
disability, it is necessary that the veteran be provided with 
the new regulations. 

The Board notes that the March 2003 statement of the case 
considered both the current and former criteria of the rating 
of intervertebral disc syndrome.  However, the October 2002 
VA examination of the veteran's spine did not identify all 
the relevant symptomatology necessary for assigning ratings 
under the respective diagnostic codes for rating spine 
disabilities.  In particular, the report did not provide a 
description of the duration of any incapacitating episodes of 
intervertebral disc syndrome during the past 12 months.  
Accordingly a new orthopedic examination must be scheduled to 
make findings which address the specific diagnostic criteria. 


Accordingly, this case is REMANDED for the following:

1.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the current nature and extent of his 
lumbar spine disability.  The claims file 
should be provided to the examiner for 
review prior to the examination.  All 
indicated tests and studies, including 
range of motion studies in degrees, 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The examiner should be 
requested to identify any objective 
evidence of pain and all functional loss 
due to pain.  The orthopedic examiner 
should specifically indicate the ranges 
of back motion performed without pain and 
the range of motion accompanied by pain.  
This examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups, and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  The examiner 
should also identify all neurologic 
manifestations of the service-connected 
lumbar spine disability.  The examiner 
should state whether or not the veteran 
experiences lumbar spine intervertebral 
disc syndrome.  If intervertebral disc 
syndrome is found, the examiner should 
note whether the veteran has had 
incapacitating episodes of intervertebral 
disc syndrome over the past 12 months.  
If so, the examiner should note the total 
duration of such episodes during the past 
12 months.  

2.  The claims file should then be 
reviewed to ensure the VA examination 
report complies fully with the above 
instructions, if it does not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

3.  Upon completion of the above 
requested development, and any other 
necessary development, the RO should 
readjudicate the veteran's claim.  If 
appropriate, the RO should consider both 
the criteria for the rating of 
intervertebral disc syndrome in effect 
prior to September 23, 2002, and the 
current criteria for the rating of 
intervertebral disc syndrome.  See 67 
Fed. Reg. 54345-54349 (Aug. 22, 2002).  
The RO should also consider both the 
criteria for the rating of spine 
disabilities in effect prior to September 
26, 2003, and the current criteria for 
the rating of spine disabilities.  See 68 
Fed. Reg. 51454-51458 (Aug. 27, 2003).  
The RO should rate the veteran's lumbar 
spine disability by reference to 
whichever applicable schedular criteria 
are most favorable to him.  The RO should 
consider application of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  The 
RO should also consider whether the case 
should be forwarded to the Director of 
the VA Compensation and Pension Service 
for extra-schedular consideration.  
38 C.F.R. § 3.321(b) (2003).  

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  The supplemental statement of 
the case should provide the veteran a 
copy of all the appropriate laws and 
regulations, including the current and 
former criteria for the rating of spinal 
disabilities. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



